DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Connors uses filling loops to maintain the top of the bag open during filling, not the top edges, which is a different approach to holding open the container for filling than that of the invention is noted but is not considered persuasive because the argument is related to how the apparatus will be used for filling rather than structural differences between the prior art and the invention.  The claimed invention includes functional limitations regarding the flaps.  Although Connors discloses a different method of filling the container, the flaps of Connors are capable of satisfying the functional language.  The flaps of Connors extend vertically and horizontally beyond the top edges of the container.  Thus, the flaps are capable of extending vertically and horizontally beyond the edges of a trench that has edges near the top edges of the container.  An exemplary trench edge has been added to the sketch below for clarity regarding how the flaps satisfy the functional limitations.
Applicant’s argument that Lapoint uses stiffening panels to keep the container open during filling which would not be suitable for longer containers intended to lie overtop of conduits because they would prevent the folding of the container to a convenient size for handling and transport and would increase cost and potential for failure is noted but is not considered persuasive because the stiffening panels are located in the side walls while Lapoint is only used to teach that flaps may be attached only to the opposite longitudinal edges of the container.  The structure of the container of Connors is not being modified to include stiffening panels.  Examiner notes that Lapoint explicitly discloses that the container is collapsible for storage (e.g. col. 4, lines 30-35).
Applicant’s argument that the flaps of Lapoint are sized and shaped for a different purpose of extending half way across the top of the container which would not be suitable for holding the container open by securing the flaps beyond the edges of the trench as claimed is noted but is not considered persuasive because Applicant has not explained why the flaps could not be secured beyond the edges of the trench to hold the container open.  When the container is placed in a trench such that the edges of the container are adjacent the edges of the trench, the vertically and horizontally extending flaps would be capable of bending outwards to be secured beyond the edges of the trench.  In fact, it seems that any size and shape of flexible flap would be capable of being secured beyond the edge of the trench.
Applicant’s argument that both Connors and Lapoint teach away from using the flaps to hold the bag open during filling of the container is noted but is not considered persuasive because neither of the references teach away from this functional language.  Both Connors and Lapoint disclose different methods for filling the containers, but neither reference discloses or suggests that the flaps could not or should not be secured to a trench.
Applicant’s argument that only with the benefit of hindsight and knowledge of the present application would a person skilled in the art consider modifying the flaps of Lapoint to extend beyond the edges of a trench and then replace the top section of Connors with such modified flaps 
Examiner notes that Applicant has focused on the ability of the claimed flaps to be secured to the trench to hold the container open for filling, and the inability of the flaps of Connors and Lapoint to perform such a step.  The claimed functional limitation is very broad.  Examiner maintains that any size and shape of flexible flap would be capable of bending such that it would be able to be secured to a trench that is positioned adjacent the container edges.  The drawings show that the inventive flaps are significantly longer than the flaps of Connors and Lapoint.  The drawings also show that the trench is much deeper and wider than the trench used for the rejection which would have edges near the top edges of the container.  It is unclear, however, if these differences contribute to Applicant’s arguments regarding the flaps of Connor and Lapoint.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 15 is objected to because of the following informalities:  “edges” should be changed to “edge” in line 3.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the claim shows an amendment but does not have the proper claim identifier of “currently amended”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “anchor means” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11-22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the wording of “the flaps are sized and shaped relative to the depth of the trench” in line 10 is confusing.  How is the size or shape of the flaps related to the depth of the trench?  It seems that the size of the flaps would be related to the depth of the container and that the shape of the flaps would be rectangular for any depth of trench.  This limitation may suggest that the flaps extend beyond the edges of the trench in the same direction as the depth of the trench, i.e. vertically, however the drawings do not support this interpretation.  This limitation also does not seem to be related to the closed arrangement which is not affected by the trench.  For purposes of examination, the examiner interprets “the flaps are sized and shaped relative to the depth of the trench” to mean “the flaps are sized and shaped”.  Claims 2-8, 11-22 and 24-27 are rejected for depending from a rejected claim.
Claim 26 recites the limitation “the conduit depth” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Connors (US 2014/0255104) in view of Lapoint, III (US 6,000,604), hereinafter referred to as Lapoint.
Regarding claim 1, Connors discloses a conduit weighting device (e.g. claim 1, Fig. 1), for weighting a conduit in a trench having opposing edges and a depth (e.g. paragraph 0018), the conduit weighting device comprising: a container to contain ballast (e.g. claim 1, see sketch 1 below), the container being formed from flexible sheet material (e.g. claim 1, paragraph 0028) and having a top opening to receive the ballast (e.g. claim 12, see sketch 1 below); and flaps extending from and attached to respective opposite longitudinal edges of the top opening of the container (e.g. see sketch 1 below), wherein: the container forms an underside channel sized and shaped to receive the conduit for conforming placement of the conduit weighting device on the conduit to weight the conduit (e.g. see sketch 1 below, paragraph 0022); and the flaps are sized and shaped relative to the depth of the trench: when in an open arrangement, to extend beyond the edges of the trench containing the conduit to hold open the top opening to direct and receive the ballast material (e.g. see sketch 1 below, wherein the opposing flaps flare outwardly such that the flaps are capable of extending vertically and/or horizontally beyond edges of a trench in which the conduit weighting device is positioned in the same way that the opposing flaps of the instant invention are capable of extending beyond edges of a trench in which the conduit weighting device is positioned); and when in a closed arrangement, to close the top opening of the container (e.g. paragraph 0023).  Connors further discloses a closing means for the flaps (e.g. paragraph 0023) but does not disclose that the flaps are attached only to the respective opposite longitudinal edges of the top opening of the container.  Lapoint teaches a container (e.g. 10) comprising: a container to contain ballast (e.g. 10, claim 1, col. 1, lines 6-10), the container being formed from flexible sheet material (e.g. col. 2, lines 59-64) and having a top opening to receive the ballast (e.g. Fig. 2); and flaps extending from and attached only to respective opposite longitudinal edges of the top opening of the container (e.g. 26, Fig. 2), wherein the flaps have a closing means (e.g. 30/48, Fig. 5), and 
Regarding claim 2, the combination of Connors and Lapoint further discloses that the container comprises opposing end walls, opposing sidewalls joining the end walls, and a floor joining the end walls and sidewalls (e.g. Connors, see sketch 1 below).
Regarding claim 3, the combination of Connors and Lapoint further discloses that the underside channel is formed by the end walls and floor (e.g. Connors, see sketch 1 below).
Regarding claim 4, the combination of Connors and Lapoint further discloses that the underside channel is sized and shaped such that when the conduit is received in the underside channel the conduit weighting device straddles the conduit (e.g. Connors, see sketch 1 below, paragraph 0022).
Regarding claim 5, the combination of Connors and Lapoint further discloses that a top end of the underside channel has a generally semicylindrical shape (e.g. Connors, see sketch 1 below).
Regarding claim 6, the combination of Connors and Lapoint further discloses at least one baffle joined to the container to divide the container into a plurality of compartments such that the ballast received in the container is contained separately in the plurality of compartments (e.g. Connors, see sketch 1 below, paragraph 0024).
Regarding claim 7, the combination of Connors and Lapoint further discloses that the container comprises opposing end walls, opposing sidewalls joining the end walls, and a floor joining the end walls and sidewalls; and at least one of the baffles is a transverse baffle that joins and extends between the sidewalls (e.g. Connors, see sketch 1 below).
Regarding claim 8, the combination of Connors and Lapoint further discloses that the transverse baffle is operative to tether the sidewalls to resist bulging or collapse of the sidewalls when the ballast is received in the container (e.g. Connors, paragraph 0024).
Regarding claim 11, the combination of Connors and Lapoint further discloses that the container comprises opposing end walls, opposing sidewalls joining the end walls, and a floor joining the end walls and sidewalls; and at least one of the baffles further joins the floor, and extends between the floor and top opening (e.g. Connors, see sketch 1 below, paragraph 0024).
Regarding claim 12, the combination of Connors and Lapoint does not explicitly disclose that each of the flaps has a flap width of at least 4'.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges (including at least 4') for the flap width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the flap width is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Further, Applicant has not disclosed that the 4’ width provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, a flap width of at least 4’ 
Regarding claim 13, the combination of Connors and Lapoint further discloses that a width of the underside channel is approximately equal to a conduit width of the conduit (e.g. Connors, see sketch 1 below, wherein Examiner notes that the conduit is not positively claimed and the underside channel is capable of being used with a conduit having a width approximately equal to the width of the underside channel).
Regarding claim 14, the combination of Connors and Lapoint further discloses that the flaps each comprise anchor means to anchor the flap at or near a corresponding trench edge (e.g. Lapoint, 30, Fig. 2, wherein the grommets 30 are capable of anchoring the flaps into the closed arrangement while the container is positioned near a trench edge, and/or the grommets 30 are capable of anchoring the flaps to a trench edge by passing an anchor through the openings of grommets 30 when the flaps are in the open arrangement).
Regarding claim 15, the combination of Connors and Lapoint further discloses that the anchor means comprise a plurality of openings, loops, or rings each sized and shaped to receive an anchor, and distributed along substantially an entire length of each outer longitudinal edges of the flaps (e.g. Lapoint, 30, Fig.’s 2 and 5, claim 4).
Regarding claim 16, the combination of Connors and Lapoint further discloses that the anchor means comprise grommets (e.g. Lapoint, 30, Fig. 2, claim 4).
Regarding claim 17, the combination of Connors and Lapoint further discloses that the flaps are formed of the flexible sheet material (e.g. Connors, paragraph 0028).
Regarding claim 18, the combination of Connors and Lapoint further discloses that the flexible sheet material comprises polypropylene, polyester, or nylon fabrics (e.g. Connors, paragraph 0028).
Regarding claim 19, the combination of Connors and Lapoint further discloses that the flexible sheet material comprises a woven geotextile fabric or a needle-punched geotextile fabric (e.g. Connors, paragraph 0028, wherein a “breathable, woven fabric” designed for subterranean conditions is considered a woven geotextile fabric).
Regarding claim 20, the combination of Connors and Lapoint does not explicitly disclose that the flexible sheet material has a density of between 250 and 350 grams per square meter.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges (including between 250 and 350 grams per square meter) for the density limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the density is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that the 250 to 350 grams per square meter density provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 21, the combination of Connors and Lapoint further discloses a support strap joining and extending between opposing walls of the container and operative to resist bulging of the opposing walls when the ballast is received in the container (e.g. Connors, see sketch 1 below, paragraph 0025).
Regarding claim 22, the combination of Connors and Lapoint further discloses that the container comprises opposing end walls, opposing sidewalls joining the end walls, and a floor joining the end walls and sidewalls; and the opposing walls are the end walls (e.g. Connors, see sketch 1 below).
Regarding claim 24, the combination of Connors and Lapoint further discloses at least one baffle joined to the container to divide the container into a plurality of compartments such that the ballast received in the container is contained separately in the plurality of compartments, wherein the support 
Regarding claim 25, the combination of Connors and Lapoint further discloses affixed to an inside surface of at least one of the flaps, a carrying strap extending substantially an entire length of the flap, the carrying strap comprising one or more handles graspable by one or more workers to carry the conduit weighting device and lower the conduit weighting device into the trench for placement on the conduit (e.g. Connors, see sketch 1 below).
Regarding claim 26, the combination of Connors and Lapoint further discloses that a flap width of each flap is at least 60% of the conduit depth of the conduit in the trench so that when the flaps are in the open arrangement the flaps direct the ballast material into the container and maintain the container under tension to keep the container from collapsing under the weight of the entering ballast (e.g. Connors, see sketch 1 below, wherein Examiner notes that the conduit is not positively claimed and the flaps are capable of being used with a conduit having a depth such that a flap width is at least 60% of a conduit depth, and wherein the open flaps flare outwardly such that ballast material will be directed into the container and the container will be maintained under tension to resist collapse in the same way that the opposing flaps of the instant invention direct ballast material into the container and maintain tension to resist collapse).
Regarding claim 27, the combination of Connors and Lapoint does not explicitly disclose that a channel width and a channel height of the underside channel are each between 30” and 40”.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges (including between 30” and 40”) for the channel width and channel height limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, the channel width and channel height are result 

    PNG
    media_image1.png
    696
    1001
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

/S.N.L./Examiner, Art Unit 3678